Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2193
                  Lower Tribunal Nos. 21-396 & 21-397
                          ________________


                             J.R.B., a Juvenile,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Scott M. Bernstein,
Judge.

     J.R.B., a Juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.